Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. Please review updated reject below addressing newly added limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schleicher (US 2018/0078862 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Schleicher (US 2018/0078862 A1) in view of Mattar et al (US 2022/0032202 A1).
1. Schleicher discloses a computer-implemented method of automatic multimedia production [0023], Fig. 15, comprising: 
defining, by a processor, a plurality of activity states related to participating in an online activity;  defining a plurality of player states related to physical expressions and actions of a player participating in the online activity;  receiving, by the processor, activity data including activity multimedia associated with each of one or more player accounts of players participating in the online activity, the activity multimedia representing live participation in the online activity over a certain period, the activity multimedia being received continuously as the online activity is being performed [0023]-[0025]; 
receiving player data including player multimedia associated with each of the one or more player accounts, the player multimedia capturing live physical expressions and actions of a player of a player account during the player's participation in the online activity over the certain period, the physical expressions indicative of at least one of emotions, sentiments, or apparent mental states of the player, the player multimedia being received continuously as the online activity is being performed (i.e. the gaming platform may analyze the actions and facial expressions of the player in the recording to identify highlight events [0024]… by leverage[ing] new technology  for user input to infer gaming events of importance to the players.. The gaming platform may quantify player excitement using a biometric characteristic captured from a biometric input, wherein the input includes an identifying characteristics based on biological feature of the user, [0025], [0057]. The player’s excitement level is a measurement of the player’s emotional, sentimental or mental state); 
identifying, at or near each time point of a plurality of time points within the certain period, an activity state of the plurality of activity states for each activity item being a portion of the activity data associated with each player account of the one or more player accounts that is produced corresponding to the time point [0024]-[0025], [0043], [0049]; 
identifying, at or near each time point of a plurality of time points within the certain period, a player state of the plurality of player states for each player item being a portion of the player data associated with each player account of the one or more player accounts that has live coverage corresponding to the time point [0024]-[0025], [0043], [0049]; 
selecting, at or near each time point of the plurality of time points, a segment of an activity item or a segment of a player item from the one or more activity items or the one or more player items corresponding to the time point to form a foreground of a composite item based on the corresponding one or more activity states or the one or more player states [0024]-[0025], [0043], [0049]; 
transmitting, at or near each time point of the plurality of time points, a piece of multimedia based on the composite item to a viewer computer associated with a viewer of performance of the online activity (Fig. 15), [0060].
Alternatively, Mattar discloses receiving from biometric data of the player including player multimedia associated with each of the one or more player accounts, the player multimedia capturing live physical expressions and actions of a player of a player account during the player's participation in the online activity over the certain period, the physical expressions indicative of at least one of emotions, sentiments, or apparent mental states of the player, the player multimedia being received continuously as the online activity is being performed [0058]. It would have been obvious to a person of ordinary skilled in the art to recognize the excitement level of the player in Schleicher to be an emotion expressed by the player. Additionally, if not inherent, that it would have been obvious to a person of ordinary skilled in the art to modify Schleicher with Matter and would have been motivated to do so to capture different forms of emotions expressed by the player to identify player’s reaction to the gaming event.
2. Schleicher discloses the computer-implemented method of claim 1, the online activity being a computer game [0026].
3. Schleicher discloses the computer-implemented method of claim 1, the plurality of activity states including an activity state that corresponds to a stage or an event of the online activity or an object or a location represented in the online activity [0023]-[0025].
4. Schleicher discloses the computer-implemented method of claim 1, the plurality of player states including a player state that corresponds to the physical expression [0024]-[0025].
5. Schleicher discloses the computer-implemented method of claim 1, the activity data including activity metadata for the online activity created by an activity provider computer and accessible through an application programming interface (API) provided by the activity provider computer [0024], [0043].
6. Schleicher discloses the computer-implemented method of claim 1, the player data associated with a player account of a player including player metadata for the player that indicates demographic information, one or more playing habits related to the online activity, or one or more preferences related to the online activity [0024], [0043].
7. Schleicher discloses the computer-implemented method of claim 6, the one or more preferences being associated with player presentation, composite multimedia generation, or viewer feedback, the selecting being further based on the one or more preferences [0024], [0043]-[0044].
8. Schleicher discloses the computer-implemented method of claim 6, the one or more preferences being associated with composite multimedia generation being related to use of input devices to generate corresponding player multimedia, visual or auditory theme or effects to use for the corresponding player multimedia, positioning of the corresponding player multimedia relative to corresponding activity multimedia in the composite multimedia, expressions, gestures, or speech captured in the corresponding player multimedia to be manifested or avoided, or objects, actions, or scenes depicted in the corresponding activity multimedia to be manifested on or deemphasized [0024]-[0025], [0043]-[0044].
9. Schleicher discloses the computer-implemented method of claim 1, the player multimedia associated with a player account of a player including multiple feeds from multiple sensors located at or near a location of the player, the multiple sensors including a microphone, a camera, a keyboard, a thermometer, a heart rate monitor, or an eye-tracking device [0035], [0057].
21. Schleicher discloses system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations of the computer-implemented method of claim 1.
22. Schleicher discloses non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations of the computer-implemented method of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher as applied above and further in view of  Song et al (US 2017/0289617 A1).
10-11. Schleicher discloses the computer-implemented method of claim 1, but does not expressly disclose further comprising building a digital model for classifying a particular activity item corresponding to a particular time point into a particular activity state of the plurality of activity states using a machine learning technique, the identifying an activity state for each activity item comprising applying the digital model to the activity item nor building a digital model for classifying a particular player item corresponding to a particular time point into a particular player state of the plurality of player states using a machine learning technique, the identifying a player state for each player item comprising applying the digital model to the player item. Song discloses building a digital model for classifying a particular activity item corresponding to a particular time point into a particular activity state of the plurality of activity states using a machine learning technique, the identifying an activity state for each activity item comprising applying the digital model to the activity item and building a digital model for classifying a particular player item corresponding to a particular time point into a particular player state of the plurality of player states using a machine learning technique, the identifying a player state for each player item comprising applying the digital model to the player item (Abstract), [0036], claim 1. It would have been obvious to a person of ordinary skilled in the art to modify Schleicher with Song and would have been motivated to do so to better identify highlighting segments with the help of machine learning.

Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher as applied above and further in view of  Song et al (US 2017/0289617 A1).
Schleicher discloses the computer-implemented method of claim 1, further comprising: determining, at or near each time point of the plurality of time points, a visual effect or an auditory effect from the segment of the activity item or the segment of the player item; applying the visual effect or auditory effect to the composite item as an addition to the segment of the activity item, a change to the segment of the player item, or a change to a background of the composite item, wherein the determining an auditory effect comprising selecting audio data that corresponds to a video portion of the segment of the player item or that clarifies, complements or amplifies an audio portion of the segment of the player item and the determining a visual effect comprising selecting video data that hides an identity of the player, indicates an absence of the player, matches a first value of a visual characteristic of a video portion of the segment of the player item with a second value of the visual characteristic of a video portion of the segment of the activity item, or clarifies the video portion of the segment of the player item or the video portion of the segment of the activity item. 
Song discloses determining, at or near each time point of the plurality of time points, a visual effect or an auditory effect from the segment of the activity item or the segment of the player item; applying the visual effect or auditory effect to the composite item as an addition to the segment of the activity item, a change to the segment of the player item, or a change to a background of the composite item, wherein the determining an auditory effect comprising selecting audio data that corresponds to a video portion of the segment of the player item or that clarifies, complements or amplifies an audio portion of the segment of the player item and the determining a visual effect comprising selecting video data that hides an identity of the player, indicates an absence of the player, matches a first value of a visual characteristic of a video portion of the segment of the player item with a second value of the visual characteristic of a video portion of the segment of the activity item, or clarifies the video portion of the segment of the player item or the video portion of the segment of the activity item [0079], [0105]-[0106]. It would have been obvious to a person of ordinary skilled in the art to modify Schleicher with Song and would have been motivated to do so to help focus attention to particular activity of the game.

Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher as applied above and further in view of Bansi et al (US 10,639,548 B1).
16-17. Schleicher discloses the computer-implemented method of claim 1, but does not expressly disclose the selecting comprising determining an arrangement of the segment of the activity item and the segment of the player item in the composite item based on the activity state of each of the one or more activity items, wherein the arrangement including a visual layout of the composite item in terms of the segment of the activity item and the segment of the player item, the plurality of activity states including a menu state, a gameplay state, and a map state, when the activity state identified for the activity item is the menu state, the arrangement assigning a first region that is smaller or further from a center of the composite item to the segment of the activity item and a second region that is larger or closer to the center of the composite item to the segment of the player item, when the activity state identified for the activity item is the gameplay state, the arrangement assigning a first region that is larger or closer to the center of the composite item to the segment of the activity item and a second region that is smaller or further from the center of the composite item to the segment of the player item, when the activity state identified for the activity item is the map state, the arrangement assigning a first region to the segment of the activity item including a map and a second region that does not overlap with an area within the first region assigned to the map to the segment of the player item. Bansi discloses determining an arrangement of the segment of the activity item and the segment of the player item in the composite item based on the activity state of each of the one or more activity items, wherein the arrangement including a visual layout of the composite item in terms of the segment of the activity item and the segment of the player item, the plurality of activity states including a menu state, a gameplay state, and a map state, when the activity state identified for the activity item is the menu state, the arrangement assigning a first region that is smaller or further from a center of the composite item to the segment of the activity item and a second region that is larger or closer to the center of the composite item to the segment of the player item, when the activity state identified for the activity item is the gameplay state, the arrangement assigning a first region that is larger or closer to the center of the composite item to the segment of the activity item and a second region that is smaller or further from the center of the composite item to the segment of the player item, when the activity state identified for the activity item is the map state, the arrangement assigning a first region to the segment of the activity item including a map and a second region that does not overlap with an area within the first region assigned to the map to the segment of the player item (col. 8, lin6 – col. 9, line 31). It would have been obvious to a person of ordinary skilled in the art to modify Schleicher with Bansi and would have been motivated to do so to provide a more flexible interface for game playing and streaming.
18. Schleicher and Bansi discloses the computer-implemented method of claim 16, the arrangement further including an audio mix of the composite item in terms of the segment of the activity item and the segment of the player item, the audio mix magnifying values of one or more audio characteristics of the segment of the activity item and the segment of the player item based on a visual layout of the composite item in terms of the segment of the activity item and the segment of the player item, Bansi (col. 10, lines 2-8).
19-20. Schleicher discloses the computer-implemented method of claim 1, but does not expressly disclose the selecting comprising assigning a player region of the composite item to the segment of the player item based on the player state of each of the one or more player items and, after assigning the player region, assigning an activity region of the composite item to the segment of the activity item based on the activity state of each of the one or more activity items, a display of the activity region not obscuring a display of the player region. 
Bansi discloses assigning a player region of the composite item to the segment of the player item based on the player state of each of the one or more player items and, after assigning the player region, assigning an activity region of the composite item to the segment of the activity item based on the activity state of each of the one or more activity items, a display of the activity region not obscuring a display of the player region (Fig. 3), (col. 5, line 42 -  col. 6, line 18). It would have been obvious to a person of ordinary skilled in the art to modify Schleicher with Bansi and would have been motivated to do so to include video information depicting a particular user as the particular user is playing the game.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715